REPORTED

 IN THE COURT OF SPECIAL APPEALS
          OF MARYLAND

                 No. 1836

          September Term, 2012


______________________________________


          WILLIAM WESTRAY

                    v.

         STATE of MARYLAND


______________________________________


     Krauser, C. J.,
     Berger,
     Kenney, James A., III
           (Retired, Specially Assigned),

                    JJ.

______________________________________


         Opinion by: Kenney, J.

_____________________________________

          Filed: June 25, 2014
       A jury sitting in the Circuit Court for Montgomery County convicted William

Westray, appellant, on nine counts of first degree burglary, ten counts of theft, and two

counts of attempted first degree burglary. The trial court imposed an aggregate sentence of

sixty years’ incarceration.

       He presents three contentions in his brief, which we have rephrased as follows:1

                 1.     Did the circuit court discharge counsel in compliance
                        with Md. Rule 4-215?

                 2.     Did the circuit court err or abuse its discretion by
                        denying appellant’s request for the appointment of pro
                        bono counsel?

                 3.     Has review of the search warrant been preserved for
                        appellate review?

       As we shall explain, we answer the first question “no.” We address the second

question in the event of a retrial. The third question is not preserved for our review.

                            F ACTUAL AND P ROCEDURAL H ISTORY2


       1
           In his opening brief, Westray presents the following arguments:

                 I. The lower court erred in failing to determine and announce on
                 the record that Mr. Westray knowingly and voluntarily waived
                 his right to counsel.

                 II. The lower court abused its discretion in denying Mr.
                 Westray's request for the appointment of pro bono counsel.

                 III. The lower court erred in receiving evidence which was
                 seized pursuant to a warrant based on incorrect factual
                 representations.
       2
           Because the sufficiency of the State’s evidence is not at issue, we set forth only the
                                                                                   (continued...)
       On May 15, 2012, Westray appeared before the circuit court for a hearing to address

assigned counsel’s concern that “he’s had difficulty speaking with [Westray].” Reminding

Westray that an August trial date had been scheduled, the court cautioned Westray and

indicated that it “want[ed] to make sure that [Westray was] well represented.”

       Westray quickly voiced his dissatisfaction with assigned counsel3 :

              MR. WESTRAY: I mean this man is an idiot, sir. Straight,
              straight, straight down, he’s an idiot. . . . I’m saying it now. You
              might as well going to kill me. I’m not going into a courtroom
              with this man.

              THE COURT: Have you had the opportunity to meet with
              [assigned counsel]?

              MR. WESTRAY: He don’t do nothing I ask him to do. So
              what, I mean what, what do I need a lawyer if he here for me,
              not for himself. Okay?

                                             ***

              THE COURT: Are you telling me that you have met with him
              before?

              MR. WESTRAY: Yeah. This man, this man, this man don’t
              listen to nothing I tell him. I mean he’s an idiot. Look at him.
              He’s an idiot.


(...continued)
facts pertaining to the issues before us. See Hill v. State, 418 Md. 62, 66 (2011); Cure v.
State, 195 Md. App. 557, 561 (2010) (only brief summary necessary), aff'd on other grounds,
421 Md. 300 (2011). See generally Whitney v. State, 158 Md. App. 519, 524 (2004); Craig
v. State, 148 Md. App. 670, 674 n. 1 (2002); Pearlstein v. State, 76 Md. App. 507, 520
(1989) (unnecessary to recapitulate all evidence presented at trial).
      3
       The trial court determined that Westray’s reasons for discharging counsel lacked
merit. This determination is not challenged.

                                               2
                THE COURT: Now –

                MR. WESTRAY: Seriously.

                THE COURT: – you’ve met, Mr. Westray, you’ve met –

                MR. WESTRAY: Let’s go over – I’m going to tell you this.
                I’m not coming –

                THE COURT: Just listen.

                MR. WESTRAY: – to court with this man, okay?

                THE COURT: Have you met with –

                MR. WESTRAY: I will represent myself and I would die first
                before I, before I, before I, before I come to court with this man,
                okay?

      Westray continued until the circuit court turned to assigned counsel for an

explanation:

                THE COURT: All right. [Assigned counsel], do you want to be
                heard on this?

                [ASSIGNED COUNSEL]: Yes, Your Honor. I was assigned
                to represent Mr. Westray. I went out and met him on different
                occasions. We had a meeting on February 22nd of this year and
                I was able to get some biographical information from him.

                       I met him on the 28th of February and I got, I got
                nowhere. He wouldn’t engage with me. I had, I had some
                doubts as to whether he was competent or not.[4] I called some

      4
          Assigned counsel in a later appearance stated to the court:

                [ASSIGNED COUNSEL]: I would tell the Court that I have no
                doubt from continuing to meet with him and talk to him that I
                                                                                      (continued...)

                                                3
                 family members. I never really got a clear answer about that.

                         At some point he indicated to me that maybe he was
                 going to try to retain counsel, that maybe family members had
                 the ability to do that. I spoke to his uncle who indicated that Mr.
                 Westray had inherited some money some period of time ago, but
                 his uncle didn’t believe any of that money was still available and
                 that there were no funds in the family for him to retain private
                 counsel.

                       I’ve tried to meet with him since. I think I tried to go
                 meet with him two weeks ago and he refused to meet with me at
                 all.

                 THE COURT: Has he ever asked you to do something that you
                 haven’t done to your knowledge?

                 [ASSIGNED COUNSEL]: Not, not to my knowledge. I’ve
                 called family members and I’ve received discovery in the case.
                 I haven’t even had a chance to start to discuss it with him and
                 show him what the different pieces of evidence against him are.
                 He’s indicted in about a dozen first-degree, you know,
                 residential burglaries here in Montgomery County.

(Emphasis added).




(...continued)
                 think Mr. Westray is competent today. He understands the
                 nature of the proceedings against him. He understands the role
                 of the court, the prosecutor, defense counsel, all of those kind of
                 things.

Assigned counsel’s statement as to a defendant’s competency would not relieve the trial court
of the need to make its own determination in regard to a defendant’s knowledge and
understanding in considering the waiver of counsel. Cf. Godinez v. Moran, 509 U.S. 389,
402 (1993) (stating that when defendant seeks to waive right to counsel, "determination that
he is competent to stand trial is not enough; the waiver must also be intelligent and voluntary
before it can be accepted").

                                                 4
      Counsel’s concerns about the failure to engage with Westray prompted him to request

the presence of the District Public Defender for Montgomery County:

              [ASSIGNED COUNSEL]: . . . I just wanted to let him know that
              it sounded to me like he, he kept telling me, “You’re fired, I
              don’t want you to represent me,” and I’ll go, “Okay, that’s fine.”
              It’s very clear that’s the message I was getting and I was not
              going to be able to engage him on this matter.

                     For Mr. Westray’s benefit, I asked Brian Shefferman to
              be here. He’s the District Public Defender for Montgomery
              County. And I’d actually ask Mr. Shefferman to come forward
              and explain to Mr. Westray how the Public Defender treats
              requests to discharge counsel at this time.

      Mr. Shefferman addressed the court and explained that the Public Defender’s Office

“just can’t assign any lawyer of [a defendant’s] choosing.” He added:

              If for some reason, although technically you have the right to
              represent yourself, Mr. Westray, if you were to say you don’t
              want [assigned counsel], it would be our policy that we’re not
              going to assign you a different lawyer. . . .

Westray responded that he “could find” a private counsel and that he would “get money and

find one.”

      The circuit court then reviewed the charges and warned Westray that the charges

exposed him to substantial penalties.5 He further advised:

                     So an attorney can be of assistance to you at trial. I mean
              even if you are guilty of any of these offenses, an attorney can
              help in the event you’re convicted to explain to the Judge why
              you should get a lesser sentence. So it’s very important,


      5
          The record shows that the District Court complied with Md. Rule 4-215(a)(1)-(3).

                                              5
              obviously, that you have an attorney.

                     Now you already know, because you have been
              represented by the Public Defender, that you may be entitled to
              representation by the Public Defender. But as has been pointed
              out to you by Mr. Shefferman, if you are dissatisfied with
              [assigned counsel], it is their policy, meaning the Public
              Defender’s policy, that you can’t be represented by another
              member of the office.

                     In other words, you don’t have the right to choose which
              Public Defender is going to represent you.

                     You also have the right to be represented by a private
              attorney which you’ve indicated to me you’re going to try to do.
              So it’s very important that you attend to that as quickly as
              possible, because if you come back here in 30 days when we
              have the new hearing and you tell me, “Judge, I don’t have a, I
              can’t afford a private attorney,” then you’re going to have to
              make that decision which it sounds like you’ve already made,
              that you don’t want to have [assigned counsel] represent you and
              you’re going to represent yourself, which I wouldn’t recommend
              because you’re not a trained lawyer.

                     Now I’m not suggesting you should discharge [assigned
              counsel], but I think it would be a good idea for you to at least
              think about this over the next 30 days. If you get the public, if
              you get the private attorney, that’s fine. We can deal with that.
              But if not, in 30 days you’re going to have to tell me, Judge, I
              want to fire [assigned counsel] or I want to keep him and I’ll
              respect whatever that decision is.

                     But that’s the time in which we’ve got to figure out what
              to do here because I don’t want you to be trying this case by
              yourself. You’re not a trained attorney. All right? Do you have
              any questions you want to ask of me at this time?

       Westray appeared before the circuit court on June 8 and reiterated his wish to

discharge assigned counsel. The circuit court warned him that “firing the Public Defender’s

                                             6
Office[,]” would mean “defending yourself or you’re seeking to retain private counsel.” The

court indicated that self-representation was ill-advised, and that his reasons for discharging

counsel were without merit, but granted Westray’s wish to discharge counsel. The court then

cautioned Westray as follows:

              THE COURT: Okay. So what I’m going to do is I’m going to
              confirm with you this trial date which is now August 21st and
              according to the State’s Attorney it’s going to take about three
              days to try this case because I guess there’s a number of
              allegations. So I certainly still encourage you to get counsel.

                     If you get counsel and there’s a genuine reason why that
              counsel can’t be present and needs a postponement, I would
              certainly consider that at that time, but for now since you’ve
              indicated to me that you don’t want counsel, we’re going to keep
              that court date as it is –

              MR. WESTRAY: Okay. No problem.

       Before the trial on August 21, the court took up Westray’s previously filed motion for

the appointment of pro bono counsel. The following transpired:

                     Your final motion, really two motions, Mr. Westray, are
              a motion for postponement, which is sort of coupled for a
              motion for pro bono screening. Now before I hear you in
              argument, I want to remind you of a couple of things. You were
              back before me in May because [assigned counsel] was
              concerned that he was going to be fired and wanted a hearing so
              I could determine what the status was regarding your counsel.

                     And I at that time advised you of your right to counsel
              because you hadn’t previously been advised since you were
              represented by counsel. And I explained to you that an attorney
              could be of assistance to you during the trial. Even if you were
              found guilty, an attorney would be helpful in explaining to a
              judge that a lesser sentence might be appropriate in your case.

                                              7
                     But we set another hearing on June 8th because I actually
             had tried to dissuade you in May from firing [assigned counsel].

                    At the June 8th hearing, I informed you that I would let
             you discharge [assigned counsel]; however, that you needed to
             understand that under the law of this state, when you fire your
             Public Defender, you don’t get the choice of another free
             attorney.

                     And I didn’t find any merit in your reason for firing
             [assigned counsel]. I think he’s a fine attorney. I know you
             didn’t like him and I appreciate that, but you assured me at that
             time that you wanted to go ahead and represent yourself. And
             I told you that if you obtained new counsel and that new counsel
             had a trial conflict, I would be glad to consider postponing the
             matter.

                     So now here in early August you now say, “Well, I want,
             I want you to appoint a pro bono attorney for me.” I don’t know
             that I have any power to do that. The only provision that I’m
             aware of in a criminal case for representation of the indigent, at
             least through a state agency, is the Public Defender. And as I
             said, you’re not allowed to pick and choose Public Defenders.
             So do you still want me to postpone this case?

      After Westray responded in the affirmative to the court’s question regarding a

postponement, the court denied Westray’s motion for continuance:

             The point is now that you’re really, since you let the Public
             Defender go, you really sort of have the choice of representing
             yourself or hiring a private attorney, which I understand you’re
             not able to do. And you did assure me that you wanted to
             represent yourself. So here we are.

             MR. WESTRAY: So be it, man. I represent myself, I don’t
             need, I don’t need it, brother.

                                       D ISCUSSION



                                             8
                                  I. Discharge of counsel

       Westray asserts that the circuit court erred by failing to determine and announce on

the record that he “knowingly and voluntarily” waived his right to counsel in accordance with

Md. Rule 4-215(b).      The State responds that “Rule 4-215 does not require such an

announcement when a defendant seeks to discharge an attorney whose appearance has been

entered.” According to the State, the announcement of a “knowing and voluntary” waiver

requirement is invoked where “a defendant who is not represented by counsel indicates a

desire to waive counsel.”

       The State further maintains that the circuit court did comply with Rule 4-215(b), as

mandated by Rule 4-215(a)(4), by conducting a “waiver inquiry,” and points out that the

“record shows that there was ‘an examination of the defendant on the record conducted by

the court, the State’s Attorney, or both.’” More specifically, the State asserts:

               Rule 4-215(b) explicitly refers to a situation where “a defendant who
       is not represented by counsel indicates a desire to waive counsel.” However,
       at the June 8, 2012, hearing [appellant’s desire to waive counsel] is the focus
       of his claim, Westray was represented by counsel. So the language of Rule
       4-215(b), by itself, does not apply to Westray's situation.

               Westray is correct that Rule 4-215(e) requires compliance with
       “subsections (a) (1)-(4) of this Rule” and one of those subsections requires the
       circuit court to “[c]onduct a waiver inquiry pursuant to section (b) of this Rule
       if the defendant indicates a desire to waive counsel.” However, the “waiver
       inquiry” requirement of Rule 4-215(b) is analytically and chronologically
       distinct from the “determine and announce” requirement. In other words, Rule
       4-215(b) requires the trial court to: (1) make an inquiry - that is, ask certain
       questions, or make sure those questions are asked (“an examination of the
       defendant on the record conducted by the court, the State's Attorney, or both”);
       and (2) make an explicit decision (“after” the examination, “determines and

                                              9
       announces on the record that the defendant is knowingly and voluntarily
       waiving the right to counsel”).

               That the “inquiry” is separate and distinct from the decision is
       confirmed by the plain meaning of the rule and case law construing the rule.
       An “inquiry” involves asking questions, not making a decision. See American
       Heritage College Dictionary 716 (4th ed. 2007) (defining “inquire” as “[t]o
       seek information by asking a question”). Moreover, the rule indicates that the
       determination and announcement is to occur “after” the inquiry – that is, the
       “examination,” indicating that they are chronologically and conceptually
       distinct. In addition, this Court's case law has treated the “inquiry” as a “step”
       that is distinct from the decision made after that inquiry:

              Synthesizing the case law mentioned above, a lower court
              should engage in a simple three-step process when determining
              whether the reasons presented by a defendant who wishes to
              discharge his attorney are meritorious. The court should first
              ask the defendant why he wishes to discharge counsel, give
              careful consideration to the defendant's explanation, and then
              rule whether the explanation offered is meritorious.

              Hawkins v. State, 130 Md. App. 679, 687 (2000) (emphasis
              added).

                                     Standard of Review

       Our review of the circuit court’s compliance with Rule 4-215 is de novo. See Gutloff

v. State, 207 Md. App. 176, 180 (2012). “‘The provisions of the rule are mandatory’ and a

trial court’s departure from them constitutes reversible error.” State v. Hardy, 415 Md. 612,

621 (2010) (quoting Williams v. State, 321 Md. 266, 272 (1990)).

                                         Preservation

       Generally, for an appellate court to review an issue on appeal, the issue must have

been raised and decided by the trial court. See Md. Rule 8-131(a). “In other words, if a party



                                              10
fails to raise a particular issue in the trial court, or fails to make a contemporaneous

objection, the general rule is that he or she waives that issue on appeal.” Nalls v. State, 437
Md. 674, __ (slip op. p. 13) (2014) (internal citations omitted). Here, there was no

contemporaneous objection made and the State has not raised the issue of preservation.

       This is not a case where the defendant was represented by counsel and the record

reflects a court inquiry that might inform a decision as to whether the defendant’s decision

to waive a jury trial was made knowingly and voluntarily. Not only had appellant discharged

his lawyer, the record does not suggest a meaningful inquiry as to whether his decision to

discharge counsel was a knowing and voluntary decision. Moreover, this case extends

beyond a court’s failure to use “magic words” or their synonyms, but rather whether there

was a proper inquiry and colloquy to ensure that he was making a knowing and voluntary

decision to waive his constitutional right to counsel with a full understanding of the

consequences of his decision. As we explain later, that is the purpose of Rule 4-215.

Therefore, under the circumstances of this case, we are persuaded that preservation is not

governed by the contemporaneous objection requirement.6

                                    The Right to Counsel

       The Sixth Amendment to the United States Constitution and Article 21 of the


       6
         We note that South Carolina has ruled similarly. See State v. Rocheville, 310 S.C.
20, 25 n.4 (1993) (“A notable exception to this general rule requiring a contemporaneous
objection is found when the record does not reveal a knowing and intelligent waiver of the
right to counsel. The pro se defendant cannot be expected to raise this issue without the aid
of counsel.” (Internal citation omitted)).

                                              11
Maryland Declaration of Rights “‘guarantee the right to counsel, including appointed counsel

for an indigent, in a criminal case involving incarceration.’” Broadwater v. State, 401 Md.
175, 179 (2007) (quoting Parren v. State, 309 Md. 260, 262 (1987)); see also Brye v. State,

410 Md. 623, 634 (2009). The constitutional rights guaranteed “encompass not only the right

of a defendant to the effective assistance of a duly licensed attorney at law but also the right

of a defendant to appear in propria persona.” Parren v. State, 309 Md. 260, 262-63 (1987)

(internal citations omitted).    Speaking in regard to the right to counsel in the Sixth

Amendment to the Constitution of the United States, the Supreme Court has stated that the

“Constitution does not force a lawyer upon a defendant. He may waive his Constitutional

right to assistance of counsel if he knows what he is doing and his choice is made with eyes

open.” Adams v. United States, 317 U.S. 269, 279 (1943) (citing Johnson v. Zerbst, 304 U.S.
458, 468 (1938)).

       To protect a criminal defendant’s right to counsel, “courts indulge every reasonable

presumption against [a] waiver [of the right to counsel.]” Parren v. State, 309 Md. at 263

(citing Johnson v. Zerbst, 304 U.S. at 464). Hence, any decision to proceed without the

representation of counsel necessitates a meaningful inquiry into whether an accused has

knowingly and voluntarily waived the assistance of counsel. See id. at 272-73 (internal

citations omitted). In other words, the “duty [to conduct a waiver inquiry] cannot be

discharged as though it were a mere procedural formality.” Von Moltke v. Gillies, 332 U.S.
708, 722 (1948).



                                              12
       “Maryland Rule 4-215(e) was drafted and implemented to protect both the right to the

assistance of counsel and the right to self-representation.” Pinkney v. State, 427 Md. 77, 92

(2012) (citing State v. Brown, 342 Md. 404, 412 (1996)). Embodied within the Rule,

however, is “the principle . . . that an unmeritorious discharge of counsel and request for new

counsel, in an apparent effort to delay the trial, may constitute a waiver of the right to

counsel.” Fowlkes v. State, 311 Md. 586, 603 (1988).

       To protect both the constitutional guarantees of the right to counsel and the right to

proceed without representation, Maryland Rule 4-215 imposes an “order of procedure” to be

followed

       by which the right to counsel may be waived by those defendants wishing to
       represent themselves, the modalities by which a trial judge may find that a
       criminal defendant waived implicitly his or her right to counsel . . . and the
       necessary litany of advisements that must be given to all criminal defendants
       before any finding of express or implied waiver of the right to be represented
       by counsel may be valid.

Broadwater v. State, 401 Md. 175, 180 (2007) (footnote omitted).

       The Court of Appeals has made clear that “the requirements [of] Md. Rule 4-215 ‘are

mandatory and must be complied with, irrespective of the gravity of the crime charged, the

type of plea entered, or the lack of an affirmative showing of prejudice to the accused.’”

Broadwater, 401 Md. at 182 (quoting Taylor v. State, 20 Md. App. 404, 409 (1974)). Accord

Pinkney, 427 Md. at 87; State v. Camper, 415 Md. 44, 55 (2010); Sinclair v. State, 214 Md.

App. 309, 321 (2013).

       To further our discussion of Rule 4-215, we summarize the series of court appearances

                                              13
that ultimately led to appellant going to trial without counsel.

       •      On May 15, 2012, appellant expressed disappointment with appointed counsel,
              but counsel was not discharged during that appearance.

       •      On June 8, 2012, appellant appeared in court and reiterated his wish to
              discharge counsel. The court granted the discharge after its finding appellant’s
              reasons for doing so not to be meritorious and the discharge ill advised. The
              court advised the appellant of the scheduled trial date and encouraged him to
              get counsel, indicating that if new counsel had a “genuine reason” why he or
              she could not be present, the court would consider a postponement.

       •      On August 21, at the beginning of trial, the court addressed appellant’s motion
              for the appointment of pro bono counsel and a postponement of the trial. The
              court denied the motion, stating “. . . you really sort of have the choice of
              representing yourself or hiring a private attorney, which I understand you’re
              not able to do. And you did assure me that you wanted to represent yourself.
              So here we are.” 7

       The discharge of counsel on June 8 would invoke the provisions of Rule 4-215(e).8

       7
       Presumably the court is referring to appellant’s statement on May 15 that he would
represent himself or “die first” before he would “come to court with [appointed counsel].”
       8
              (e) Discharge of counsel – Waiver. If a defendant requests
              permission to discharge an attorney whose appearance has been
              entered, the court shall permit the defendant to explain the
              reasons for the request. If the court finds that there is a
              meritorious reason for the defendant’s request, the court shall
              permit the discharge of counsel; continue the action if necessary;
              and advise the defendant that if new counsel does not enter an
              appearance by the next scheduled trial date, the action will
              proceed to trial with the defendant unrepresented by counsel. If
              the court finds no meritorious reason for the defendant’s request,
              the court may not permit the discharge of counsel without first
              informing the defendant that the trial will proceed as scheduled
              with the defendant unrepresented by counsel if the defendant
              discharges counsel and does not have new counsel. If the court
              permits the defendant to discharge counsel, it shall comply with
                                                                                   (continued...)

                                              14
Rule 4-215(e), in turn, refers to subsections (a)(1)-(4), and subsection (4) requires a waiver

inquiry pursuant to section (b) of the rule.

       Rule 4-215(d)9 applies if appellant’s appearance without counsel on August 21, the

date set for trial, and the rejection of appellant’s desire to have counsel appointed by the court

is to be understood as a “find[ing] that there [was no] meritorious reason for [appellant’s]

appearance without counsel,” coupled with a determination by the court that appellant had

waived his right to counsel by inaction. Md. Rule 4-215(d). In that situation, section (d),



(...continued)
                 subsections (a)(1)-(4) of this Rule if the docket or file does not
                 reflect prior compliance.

Md. Rule 4-215(e) (emphasis added).
       9
                 (d) Waiver by Inaction – Circuit Court. If a defendant
                 appears in circuit court without counsel on the date set for
                 hearing or trial, indicates a desire to have counsel, and the
                 record shows compliance with section (a) of this Rule, either in
                 a previous appearance in the circuit court or in an appearance
                 in the District Court in a case in which the defendant demanded
                 a jury trial, the court shall permit the defendant to explain the
                 appearance without counsel. If the court finds that there is a
                 meritorious reason for the defendant's appearance without
                 counsel, the court shall continue the action to a later time and
                 advise the defendant that if counsel does not enter an appearance
                 by that time, the action will proceed to trial with the defendant
                 unrepresented by counsel. If the court finds that there is no
                 meritorious reason for the defendant's appearance without
                 counsel, the court may determine that the defendant has waived
                 counsel by failing or refusing to obtain counsel and may proceed
                 with the hearing or trial.

Md. Rule 4-215(d) (emphasis added).

                                                15
like section (e), requires that the “record shows compliance with section (a) of this Rule.”

Id.

       Thus, both sections of the Rule refer us back to section (a) of the Rule,10 and the need

to “[c]onduct a waiver inquiry pursuant to section (b) of [the] Rule.” Md. Rule 4-215(a)(4).

Section (b), in turn, requires an examination on the record and a determination by the court

and announcement on the record of a knowing and voluntary waiver of the right to counsel.11

       10
            Rule 4-215. Waiver of counsel.

                (a) First appearance in court without counsel. At the
                defendant’s first appearance in court without counsel, or when
                the defendant appears in the District Court without counsel,
                demands a jury trial, and the record does not disclose prior
                compliance with this section by a judge, the court shall:

                (1) Make certain that the defendant has received a copy of the
                charging document containing notice as to the right to counsel.

                (2) Inform the defendant of the right to counsel and of the
                importance of assistance of counsel.

                (3) Advise the defendant of the nature of the charges in the
                charging document, and the allowable penalties, including
                mandatory penalties, if any.

                (4) Conduct a waiver inquiry pursuant to section (b) of this
                Rule if the defendant indicates a desire to waive counsel.
       11
                (b) Express Waiver of Counsel. If a defendant who is not
                represented by counsel indicates a desire to waive counsel, the
                court may not accept the waiver until after an examination of the
                defendant on the record conducted by the court, the State's
                Attorney, or both, the court determines and announces on the
                record that the defendant is knowingly and voluntarily waiving
                                                                                    (continued...)

                                               16
Md. Rule 4-215(b). The record does not reflect a determination or an announcement during

the various proceedings or even substantial compliance through the use of synonyms for

“knowingly” or “voluntarily” but, more importantly, even a pointed inquiry directed at that

aspect of the Rule.12 Nor was he clearly informed, in accordance with section (e), that the

“trial will proceed as scheduled” without him being represented if, after a non-meritorious

discharge of counsel, he does not engage new counsel. Md. Rule 4-215(e). The Court of

Appeals in State v. Zimmerman, 261 Md. 11, 13 n. 1 (1971), regarded “knowingly” as

synonymous with “intelligently,” and referencing Black’s Law Dictionary 888 (8 th ed. 2004),

defined “knowingly” as “having or showing awareness or understanding.” The Court did so

       11
            (...continued)
                  the right to counsel. If the file or docket does not reflect
                  compliance with section (a) of this Rule, the court shall comply
                  with that section as part of the waiver inquiry. The court shall
                  ensure that compliance with this section is noted in the file or on
                  the docket. At any subsequent appearance of the defendant
                  before the court, the docket or file notation of compliance shall
                  be prima facie proof of the defendant's express waiver of
                  counsel.     After there has been an express waiver, no
                  postponement of a scheduled trial or hearing date will be
                  granted to obtain counsel unless the court finds it is in the
                  interest of justice to do so.

Md. Rule 4-215(b) (emphasis added).
      12
         The contention now before us had not been addressed by our appellate courts. We
recognize and applaud the efforts made by the trial judge to discourage discharge of counsel
in this case and patience shown by him toward appellant in this matter. We further
recognize that any omission involved perhaps resulted because the discharge was addressed
over several hearings and the motion requesting appointed counsel was not considered until
the day of trial.


                                                  17
again in Nalls v. State, 437 Md. 674, ___ (slip op. p. 11) (2014). As to “voluntary,” citing

Wills v. Jones, 340 Md. 480, 495 (1995), the Nalls Court stated that a voluntary action is “an

exercise of ‘unconstrained will’ and is ‘intentional.’” Nalls, 437 Md. at __ (slip op. p. 11).

       We are not persuaded that the determination and announcement provisions of Rule

4-215(b) are not implicated under the facts of this case. Westray initially had counsel, whom

he discharged for reasons found to be without merit. At the hearing he indicated that he

would find private counsel. When he later appeared in circuit court before trial he was

clearly “indicat[ing] a desire to have counsel” and seeking the appointment of pro bono

counsel and a continuance. When the court denied his request for appointed counsel and

asked Westray if he still wanted to postpone the case, Westray responded he did “need” an

attorney. The fact that when the court denied his request, he proceeded without counsel did

not indicate a voluntary decision to proceed without counsel or that he discharged counsel

with full knowledge of the possible consequences. On its face and in context, it appears to

be little more than an acknowledgment that the trial will proceed.

       That a defendant clearly understands when he or she discharges counsel that the trial

may go on if he appears without counsel and that his appearance can be considered as an

implied waiver of the right to counsel is essential to a knowing and voluntary discharge of

counsel. Even an implied waiver of the right to counsel that is triggered by the discharge of

a particular counsel should be grounded in a clear understanding of the consequences

attendant to appearing in court for trial without counsel and the court’s inquiry and



                                              18
determination in that regard be reflected on the record. To proceed without counsel because

one has discharged counsel with the hope of engaging private counsel may not be knowing

and voluntary in the sense that a defendant has made a decision to proceed without counsel,

but the discharge of counsel may still be voluntary and knowing in the sense that the

defendant chooses to discharge counsel fully aware of that possible outcome.

       The Court of Appeals decision in Valonis v. State, 431 Md. 551 (2013), addressed jury

trial waivers governed by Rule 4-246(b). Prior to the 2007 amendment, which took effect

on January 1, 2008, Rule 4-246(b) provided that “[t]he court may not accept the waiver until

it determines, after an examination of the defendant on the record in open court conducted

by the court, the State’s Attorney, the attorney for the defendant, or any combination thereof,

that the waiver is made knowingly and voluntarily.”13 That Rule, as does Rule 4-215(b), now

provides that the court not only make this determination, but also “announce[] on the record

that the waiver is made knowingly and voluntarily.” Md. Rule 4-246(b). The Rules

Committee recommended, and the Court of Appeals approved, similar changes to Rule 4-

215(b) and 4-242(c), (d). Prior to these amendments, trial courts “look[ed] to the totality of

the circumstances to determine whether the waiver was valid.” Valonis v. State, 431 Md.
551, 563 (2013) (internal citations omitted). The Valonis Court, applying Rule 4-246(b) as

amended, held that the trial courts in the two consolidated cases before it had “committed




       13
          The State’s reliance on Hawkins, which was decided prior to the 2007 amendments,
is, in our view, misplaced.

                                              19
reversible error in failing to comply with the determine and announce requirement of Rule

4-246(b) and thereby failed to demonstrate a valid waiver of [the appellants’] right to a trial

by jury.” Id. at 570 (internal citations omitted).

       Just as a jury trial is a fundamental constitutional right, so is the right to counsel and

its waiver also requires a knowing and voluntary decision. Confronted with the same

language and the Court’s reasoning in Valonis, we cannot say that the requirement of a

determination and announcement on the record of a knowing and voluntary waiver of counsel

is any less essential than it is in the case of a jury trial waiver. It follows that the “determine

and announce” provision added to the waiver of counsel provisions in Rule 4-215(b) serves

the same purpose, and thus requires no less compliance than the language did in Rule 4-

246(b). See generally Valonis v. State, 431 Md. at 569 (quoting State v. Camper, 415 Md.
44, 55 (2010)). See also, Morgan v. State, 438 Md. 11, __ (slip op. p. 15-16) (2014) (trial

judge’s announcement after a plea colloquy that appellant had knowingly and voluntarily

waived his right to a jury trial was sufficient because of the “thoroughness of the jury waiver

colloquy” the “temporal proximity” of the jury trial waiver to the plea colloquy, and “the

judge’s mention of the jury trial waiver at the commencement of the plea colloquy.”); Szwed

v. State, 438 Md. 1(slip op. p. 4-5) (2014) (“trial judge’s announcement that [appellant]

‘made a free and voluntary election of a court trial’ did not comply with Rule 4-246(b)”

because “nowhere did the trial judge acknowledge that [appellant’s] waiver was made

‘knowingly.’”); Nalls, 437 Md. 674, __ (slip op. p.11-12) (2014) (“So long as the trial judge



                                                20
determines that a waiver is made both ‘knowingly’ and voluntarily,’ or uses synonyms that

represent the same concepts, the court will have complied fully with Rule 4-246(b). . . .

Addressing only one of the two concepts is not enough.”). If addressing only one concept

is not enough, addressing neither is not enough.

                                  II. Appointment of counsel

       Because this issue may arise in the event of a retrial,14 we will address Westray’s

challenge to the trial court’s refusal to appoint a panel attorney or pro bono counsel. We

reject Westray’s contention.

       There are in Maryland

       two options available for defendants in criminal cases who are financially
       unable to retain their own counsel. The first option is representation by the
       Public Defender’s Office as authorized by Maryland Code [(2001, 2008 Repl.
       Vol., 2012 Supp.), § 16-210 of the Criminal Procedure Article (Public
       Defender Act)]. If the Public Defender’s Office determines it is unable to
       represent a defendant due to his or her income, the court must conduct its own
       inquiry as to whether the defendant qualifies for a court-appointed counsel.

Davis v. State, 100 Md. App. 369, 380 (1994) (internal citations omitted). Section 16-213

of the Public Defender Act provides for the appointment of counsel by the court in the event

of a conflict of interest or where the Public Defender’s Office declines to represent the

accused.15

       14
       As noted, Westray does not challenge the sufficiency of the evidence. “Retrial
would not be permitted if the evidence were insufficient to sustain [Westray’s] convictions.”
Hawkins v. State, 130 Md. App. 679, 688 n. 3 (2000) (citation omitted).
       15
            § 16-213. Effect of subtitle.
                                                                               (continued...)

                                             21
       In State v. Walker, 417 Md. 589, 598 (2011), the Office of the Public Defender had

declined to represent Walker, deeming her to be ineligible for representation through the

OPD. When Walker appeared before the circuit court, she informed the judge of the OPD’s

decision, and, further, told the court that she could not afford an attorney. Id. at 594. She

went to trial without the assistance of counsel, and this Court reversed. Walker v. State, 190
Md. App. 577, 580 (2010), aff’d, 417 Md. 589 (2011).

       In Walker v. State, citing Baldwin v. State, 51 Md. App. 538 (1982) and Davis v. State,

100 Md. App. 369 (1994), we determined that “the holdings [in those cases] compel the

conclusion that the trial court erred by not conducting an indigence inquiry when it became

aware that appellant was found ineligible for representation by the Public Defender’s Office




       15
            (...continued)
                         This subtitle does not prohibit the appointment of an
                  attorney, other than through the Office, to represent an indigent
                  individual by the District Court, a circuit court, or the Court of
                  Special Appeals if:

                         (1) there is a conflict in legal representation in a
                         matter involving multiple defendants, and one of
                         the defendants is represented by or through the
                         Office; or

                         (2) the Office declines to provide representation
                         to an indigent individual entitled to representation
                         under this subtitle.

Md. Code (2001, 2008 Repl. Vol., 2013 Supp.), § 16-213 of the Criminal Procedure Article
(“C.P.”).


                                                 22
but could not afford private counsel.” Walker v. State, 190 Md. App. at 592. Concluding

that the circuit court was required to inquire whether Walker was eligible for court-appointed

counsel, Judge Matricciani, writing for the Court, observed:

               Pursuant to Maryland law, two options are available to defendants in
       criminal cases who are financially unable to retain their own counsel. Davis
       v. State, 100 Md. App. 369, 380, 641 A.2d 941 (1994). The defendant may
       seek representation from the Public Defender's Office. Section 16–210(a) of
       the Criminal Procedure Article (“C.P.”) of the Maryland Code (2001, 2008
       Repl.Vol.) provides that “[a]n individual may apply for services of the Office
       as an indigent individual, if the individual states in writing under oath or
       affirmation that the individual, without undue financial hardship, cannot
       provide the full payment of an attorney[.]” Eligibility for Office of the Public
       Defender's services shall be determined by the need of the applicant, which
       “shall be measured according to the financial ability of the applicant to engage
       and compensate a competent private attorney and to provide all other necessary
       expenses of representation.” Section 16–210(b)(1)–(2). The statute lists six
       factors in determining an applicant's financial ability: (1) the nature, extent,
       and liquidity of assets; (2) the disposable net income of the applicant; (3) the
       nature of the offense; (4) the length and complexity of the proceedings; (5) the
       effort and skill required to gather pertinent information; and (6) any other
       foreseeable expense. Section 16–210(b)(3)(i)–(vi).

              Additionally, defendants may seek representation from a
       court-appointed attorney. C.P. § 16–213 provides that “[t]his subtitle does not
       prohibit the appointment of an attorney to represent an indigent individual by
       the District Court, a circuit court, or the Court of Special Appeals if . . . the
       Office declines to provide representation to an indigent individual entitled to
       representation under this subtitle.”

Walker v. State, 190 Md. App. at 585.

       In upholding our determination in Walker v. State, Judge Harrell, writing for the Court

of Appeals, stated:

              In conclusion, we hold that, under the prevailing constitutional and
       statutory framework, it is incumbent upon a trial court, upon learning that a

                                              23
       defendant in a criminal case has been denied representation by the OPD and
       who maintains nonetheless an inability to afford to retain private counsel, to
       conduct its own independent indigency inquiry, in accordance with the
       statutory criteria, to determine if the defendant is entitled to court-appointed
       counsel.

State v. Walker, 417 Md. at 607-08.

       Here, the Office of the Public Defender did not decline to represent Westray. In

Fowlkes v. State, supra, the Court of Appeals stated that “unless the defendant can show a

meritorious reason for the discharge of current counsel, the appointment of substitute counsel

is simply not an option available to defendant.” 311 Md. at 605-06. In short, the court

neither erred nor abused its discretion because once appellant discharged his assigned public

defender without a meritorious reason, he limited his options to hiring private counsel or

representing himself.16

              III. Search and Seizure warrant based on false information.

       Westray also asserts that the search warrants that authorized the seizure of evidence

found at his grandmother’s residence and in a vehicle operated by him were based on false

or incorrect facts:

               Police obtained warrants to search a residence and a vehicle and
       ultimately found items belonging to several of the victims of the charged
       offenses as a result of those searches. In cross-examination, one investigating
       officer acknowledged that an address listed in the warrant application as Mr.
       Westray's address was incorrect and that the warrant application incorrectly
       stated that Mr. Westray was arrested on January 5, 2012 when, in fact, he was


       16
         We express no opinion as whether Westray would be entitled representation through
the Office of the Public Defender in a retrial of this case.

                                             24
       arrested on January 6, 2012. It is well settled that evidence seized pursuant to
       a warrant may be suppressed when, inter alia, the warrant application contains
       a false statement of material fact and the person executing the application had
       either knowledge that the statement was false or executed the application with
       reckless disregard for the truth. See, e.g., Franks v. Delaware, 438 U.S. 154
       (1978), Winters v. State, 301 Md. 214, 226-27, 482 A.2d 886' (1984). It is Mr.
       Westray's personal position that the information supporting the warrant in this
       case rose to this level and, thus, warranted suppression of the fruit of this
       search.

       Westray acknowledges that “this argument was not raised via a formal suppression

motion[,]” but urges a “limited remand” to “explore this issue,” or, in the alternative, he

blames his failure to bring this to the trial court’s attention on his pro se status. In the event

of a new trial, a challenge to the search warrant may be raised, but it is not preserved for

review in this appeal.

                                             JUDGMENT OF THE CIRCUIT COURT
                                             FOR MONTGOMERY COUNTY
                                             REVERSED AND REMANDED FOR
                                             FURTHER PROCEEDINGS IN
                                             ACCORDANCE WITH THIS OPINION.
                                             EACH PARTY TO BEAR ½ COSTS.




                                               25